             Case 2:15-cr-00102-MCE Document 166 Filed 07/28/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JUSTIN L. LEE
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                   CASE NO. 2:15-CR-00102-MCE
12                                  Plaintiff,   STIPULATION AND ORDER
                                                 TO SET BRIEFING SCHEDULE
13                           v.
                                                 DATE:
14   FERNANDO ACOSTA,                            TIME:
                                                 COURT: Hon. Morrison C. England, Jr.
15                                  Defendant.
16

17                        STIPULATION TO SET BRIEFING SCHEDULE

18         On July 18, 2020, the defendant filed an Emergency Motion to Reduce Sentence

19 Under the 18 U.S.C. § 3582(c)(1)(A)(i). (Doc. 163.) By this stipulation, the parties jointly
20 request that the Court set the following briefing schedule:

21         1. The United States’s response shall be filed by August 3, 2020.

22         2. The defendant’s reply shall be filed by August 10, 2020.

23         IT IS SO STIPULATED.

24 ///

25 ///

26 ///

27 ///

28 ///

      STIPULATED REQUEST FOR BRIEFING SCHEDULE    1
30
              Case 2:15-cr-00102-MCE Document 166 Filed 07/28/20 Page 2 of 2


1    Dated: July 22, 2020                              MCGREGOR W. SCOTT
                                                       United States Attorney
2

3                                                      /s/ JUSTIN L. LEE
                                                       JUSTIN L. LEE
4                                                      Assistant United States Attorney
5

6    Dated: July 22, 2020                              /s/ SHARI RUSK
                                                       SHARI RUSK
7                                                      Counsel for Defendant
                                                       Fernando Acosta
8

9

10
                                                 ORDER
11
             Based on the request of the parties, the Court adopts the following briefing
12
     schedule. IT IS HEREBY ORDERED that the United States shall file its response to the
13
     defendant’s motion by August 3, 2020. The defendant shall file any reply by August 10,
14
     2020.
15
             IT IS SO ORDERED.
16
     Dated: July 28, 2020
17

18

19
20

21

22

23

24

25

26

27

28

      STIPULATED REQUEST FOR BRIEFING SCHEDULE     2
30
